KAROHL, Judge,
dissenting.
The basic finding in the principal opinion and Judge Crandall’s is there is no basis to support submission of the crime of misdemeanor stealing. That finding is inaccurate. Traditionally, submissibility depends on whether there is evidence to support a finding on the elements of a crime. Defendant testified he took seven dollars from the prosecuting witness. The taking with an acknowledged intent to keep, constitutes sufficient evidence to support misdemeanor stealing. Nothing more was required to support submission of misdemeanor stealing.
In State v. Hopson, 891 S.W.2d 851, 852 (Mo.App. E.D.1995), we said, “a defendant is entitled to an instruction on any theory which the evidence tends to establish.” This court has previously held, “[A] trial court is obligated to submit a lesser included offense instruction if the evidence arguably shows lack of an essential element of the higher offense which would not only authorize acquittal but sustain a conviction of the lesser,. ...” State v. Hamlett, 756 S.W.2d 197, 199 (Mo.App.1988); accord, State v. Green, 778 S.W.2d 326, 327 (Mo.App.1989). “As a general proposition, a trial court should resolve all doubts upon the evidence in favor of instructing on the lower degree of the crime, leaving to the jury to decide which of two or more grades of an offense, if any, the defendant is guilty.” State v. Ellis, 639 S.W.2d 420, 422-423 (Mo.App.1982). (Our empha*927sis). Defendant’s evidence was all that was required to support submission of the misdemeanor instruction which he requested.
The fundamental legal flaw in the principal opinion is a failure to honor and follow the plain meaning doctrine in applying § 556.046.1 and .2 RSMo 1994. Not one word, phrase, sentence or paragraph of that statute is ambiguous. We are obligated to follow the Missouri Supreme Court’s consistent decisions to apply the doctrine. Article V, § 2 Missouri Constitution. The doctrine is well founded on the fundamental requirement of separation of legislative and judicial powers. The doctrine provides:
The primary rule is to ascertain the intent of the lawmakers from the language used, to give effect to that intent if possible, and to consider words in their plain and ordinary meaning. Where the language of a statute is plain and admits of but one meaning, there is no room for construction. L & R Distributing Company, Inc. v. Missouri Department of Revenue, 648 S.W.2d 91, 95 (Mo.1983).
More recently the Supreme Court affirmed the doctrine in Morton v. Brenner, 842 S.W.2d 538, 541 (Mo. banc 1992). The application and wisdom of the doctrine has never been questioned by this court.
The operative words in § 556.046.1 are “an offense charged” “in the indictment or information.” In this case the relevant charged crime was robbery first degree. No included offense appears in the indictment or information.
The operative words in § 556.046.2 are “not be obligated,” “unless” and “basis for a verdict” [1] “acquitting ... offense charged”; and, “convicting ... included offense.” The statute distinguishes “offense charged” from “included offense.” The statute excuses a requirement to submit an included offense “unless” two conditions are met. Giving the word “unless” its plain and ordinary meaning the trial court is obligated to submit a requested lesser included offense instruction if both conditions are met. The present case does not implicate any former requirements for mandatory instruction, past or present. In the present case, defendant requested the included offense instructions, some of which the court gave and one of which the court refused.
The offense charged was robbery first degree. Defendant was arraigned only on the charge of robbery first degree. That is the crime defendant faced before the trial began. There was a basis to find, and the jury did find, defendant not guilty of the offense charged. The basis for that verdict was a finding there was no force or threat of force involved in the event. Defendant’s testimony that he stole seven dollars from the prosecuting witness provided all the evidence required to support submission of the requested misdemeanor instruction. Applying the plain meaning of the statute the trial court erred in not submitting the instruction at defendant’s request.
The principal and concurring opinions would insert additional language in the statute by relieving the trial court of the statutory obligation if there is no basis to find defendant not guilty of some other included offense, one not charged in the indictment or information, in this case stealing from a person. That approach may be entirely reasonable but it is absolutely not authorized by the legislature in an unambiguous statute. It is completely beyond the authority of the trial court and this court.
The two cases relied on by Judge Grimm, State v. Olson, 636 S.W.2d 318 (Mo. banc 1982) and State v. Pruett, 805 S.W.2d 724 (Mo.App. E.D.1991) are inapplicable. Both cases differ from this case because both were decided on an issue not present here, the absence of a basis to find defendant not guilty of the charged crime and guilty of a lesser included offense. There is no contest that in this case there is a basis to find the defendant not guilty of the offense charged. The not guilty verdict on the robbery charge was supported by evidence of a stealing without force. There is an evidentiary basis to support a verdict of guilty on misdemeanor stealing.
Not one authority is cited for the proposition a trial court is not obligated by the statute to submit all requested lesser included offense instructions where there is evidence to find a defendant not guilty of the *928offense charged and evidence to support each requested instruction. No court has ever considered and no court, including this court, has ever held § 556.046.1 and .2 does not direct submission of the requested instruction. In State v. Stone, 571 S.W.2d 486 (Mo.App.1978) we held trespassing is not a lesser included offense of burglary. We did not hold a charged crime necessarily includes any other crimes “in contemplation of law.” The only available analysis to support a finding the trial court did not err would be a frank acknowledgment the court is affirming by means of statutory interpretation of an unambiguous statute. That we may not do without ignoring Missouri Supreme Court precedent on a fundamental rule of statutory interpretation.
The trial court erred in failing to submit an included offense supported by the evidence. In the absence of a finding that defendant was not prejudiced we are obligated to reverse and remand.